COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 UNIT 82 JOINT VENTURE,                         §
 FIVE STAR HOLDING COMPANY,
 INC., FIVE STAR HOLDING                        §
 MANAGEMENT, L.L.C., AND
 1320/1390 DON HASKINS, LTC.,                                  No. 08-13-00088-CV
                                                §
                        Appellants,                                 Appeal from
                                                §
 v.                                                             327th District Court
                                                §
 INTERNATIONAL COMMERCIAL                                    of El Paso County, Texas
                                                §
 BANK OF CHINA, LOS ANGELES
 BRANCH, MAYNARDS INDUSTRIES                                     (TC # 2005-1987)
                                                §
 (1991) INC. D/B/A MAYNARDS
 INDUSTRIES, LTD., AND                          §
 ROBB EVANS, RECEIVER FOR
 MEDIACOPY TEXAS, INC.,                         §
                        Appellees.              §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellees recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)